UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6237



PAUL GRAHAM,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND DEPARTMENT OF CORRECTIONS;
CORPORAL HAMILTON; CHIEF WELLS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-03-38-CCB)


Submitted:   June 9, 2005                  Decided:   June 15, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Graham appeals from an order of the district court

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

for failure to provide the court with an updated mailing address.

This court has held “that a plaintiff may not appeal the dismissal

of his complaint without prejudice unless the grounds for dismissal

clearly indicate that ‘no amendment [in the complaint] could cure

the defects in the plaintiff’s case.’” Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993).

Because Graham may refile his complaint and provide the court with

his new address, we dismiss the appeal as interlocutory.    We deny

Graham’s motions for appointment of counsel and oral argument

because the facts and legal contentions are adequately presented in

the materials before the court, and argument would not aid the

decisional process.


                                                           DISMISSED




                              - 2 -